Opinion issued September 21, 2006
 
 
 


 
 
 
 
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
 

 
 
NO. 01-06-00789-CV
 

 
 
IN RE MELVIN VAN BROOKSHIRE, Relator
 
 

 
 
Original Proceeding on Petition for Writ of Mandamus
 

 
 
MEMORANDUM OPINION
           Relator Melvin Van Brookshire filed a petition for writ of mandamus complaining
of Judge Austin’s August 10, 2006, order that required him to give security for costs of the
guardianship proceeding and contest thereto.
           We deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Bland.